DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15, 27 and 31-33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 23 January 2017.  New claims 32 and 33 are also considered to read on non-elected species A, represented by Figures 1-4 (the biasing element 84, only shown for species A).

Claim Objections
Claim 10 objected to because of the following informalities:  the word “eth” in line 11 should be changed to “the”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ingwer et al. (2,850,930) in view of Seaver (2,483,713).
Ingwer discloses a wrench having all of the structure set forth in the claims, including first jaw (bottom) coupled to the head (1), second jaw (5), a floating mechanism positioned in the aperture of the head to locate respective resilient portions (12/13), connected to one another by a web (10) between the threaded portion of the second jaw and front and rear walls of the aperture to allow the second jaw to move between the front wall and back wall.  However, Ingwer fails to disclose a bore in the head having a step portion at in inner end portion and a non-threaded portion near the opening and a threaded portion and a handle removably disposed in the bore.  Seaver discloses a similar pipe wrench and teaches that the handle includes a head/handle portion (1) having a threaded bore (within handle 4 as seen in Fig. 2) formed in a proximal end of a handle (4; which may optionally be considered as a primary handle) with a non-threaded portion positioned closer to the opening (clearly shown in Fig. 1) and a threaded extension handle (bolt 52 as shown in phantom in Fig. 1 inherently capable of functioning as an extension handle) engaged in the threaded bore (within handle portion 4 as seen in Fig. 1) having a stepped/threaded portion closer to the first (upper) end such that the handle (bolt 52) will necessarily be at least partially received in the bore through 
Regarding claim 17, Seaver further discloses plural different jaw surfaces that may be considered to be first/second jaws (A or C each having a plurality of teeth) and auxiliary drive jaws (B or D; each including a notch formed by B as a whole or between teeth of B or D) as claimed, which is a common jaw structure in the art, known to increase grip on circular work pieces as shown.  Therefore, it further would have been obvious to provide a similar jaw configuration in place of the relatively planar jaws of Ingwer, as an alternative configuration that will have improved grip on round work pieces, such as pipes.    

    PNG
    media_image1.png
    396
    764
    media_image1.png
    Greyscale



Claims 11, 14, 16, 18, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ingwer et al. (2,850,930) in view of Seaver (2,483,713) as applied to claim 10 and further in view of Scott (5,392,673).
The combination of Ingwer and Seaver provides the tool as discussed supra, having the handle structure taught by Seaver, including a primary handle (4) and an extension handle (52) that is separable from a shaft on the head (1) via a threaded connection and also having the step portion integrally formed with the primary handle (4) but fails to disclose that the head includes a primary handle integrally formed with the head and having the bore with a stepped portion and unthreaded portion in the integral primary handle.  Scott discloses an extension handle for a wrench to optionally increase the length of the primary handle for increased leverage, and teaches that the integrally formed head (11) and handle (12) include a bore therein with a stepped/threaded portion (16) located closer to the first end (having the head) 
Regarding claim 14, Seaver specifically discloses that the extension handle (4) preferably includes a bore therein to receive the bolt (52), such that it would further be obvious to retain the threaded bore in the extension handle when modified by Scott to maintain the bolt storage function, wherein the grip end (14) of the extension handle taught by Scott is shown to optionally be formed as a solid grip that would allow for the second bore.  
Regarding claim 24, Scott alternatively discloses that the grip portion (26) may be formed to dispense a substance to further increase grip, which includes an outer shell in the form of a perforated pipe, but Scott and Seaver both fail to disclose any specific diameter of the pipe section.  The examiner previously took official notice (traversed by the applicant and addressed in Response to Arguments section, paragraph 16 of Final Rejection dated 15 September 2017) that it is old and well-known for nearly all hand tools and gripping portions for hand tools to be formed in a range of different sizes for different applications, also supported by Scott (Col. 4, lines 25-33), such that it would have been obvious to form the tool of Ingwer and having the handle of Seaver, as modified by Scott, in a range of sizes that would obviously include varying sizes for the threaded aperture, obviously including a handle portion with the pipe section having a diameter of 3/4", being a common diameter size for gripping portions of a handle.  See MPEP 2144.04, section IV. A; In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).
Regarding claim 28, the threaded collar (16) forming the stepped portion and disclosed by Scott as being fixedly secured within the handle is considered to be equivalent to being integrally formed with the handle, based on the definition of the term “integral” as “consisting 1, wherein the sleeve fixedly secured within the bore is a part that forms the whole together with the handle (12). 

Claims 10, 11, 15, 16, 18, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ingwer et al. (2,850,930) in view of Scott (5,392,673).
Ingwer discloses the pipe wrench discussed supra, having a head, first and second jaws, aperture (3), threaded thumb wheel (17) and primary handle (1) integrally formed with the head and floating mechanism (9/10/12/13), but fails to disclose a bore formed in the handle for receiving an extension handle.  Scott discloses the extension handle configuration as discussed supra, having the bore with a step formed integrally with the primary handle as claimed and allowing for easy access and preventing loss of the extension handle when not connected, or providing an extended length of the handle for increased leverage.  Therefore, it would have been obvious to one of ordinary skill in the art to provide the wrench of Ingwer with the bore in the primary handle and an extension handle, as taught by Scott, to increase ease of storage, as well as increasing ease of changes to the handle length for increased leverage when needed.  Thus, the bore as claimed will be positioned in the integral handle formed with the head as set forth in the claims and the extension handle will be at least partially received in the bore through the non-threaded portion before a threaded end engages the stepped/threaded portion as taught by Scott.    
Regarding claim 24, Scott alternatively discloses that the grip portion (26) may be formed to dispense a substance to further increase grip, which includes an outer shell in the Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ingwer et al. (2,850,930) in view of Scott (5,392,673) and as applied to claim 10 and further in view of Boyer (2,528,814). 
Scott discloses the wrench as discussed supra, but fails to disclose auxiliary jaws.  Boyer discloses plural jaws including first and second jaws (11/13) with first contact regions front 19/24) and auxiliary jaws (rear 18/23) spaced from the first and second jaws in a manner to .

Claims 25, 26, 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Ingwer et al. (2,850,930) in view of Scott (5,392,673) and as applied to claims 10 and 18 and further in view of Li (2015/0000476).  
The combination of Ingwer and Scott provides the wrench with the handle as discussed supra, but Scott fails to disclose that handle (13) may be hollow.  The examiner hereby takes official notice that it is very old and well-known for tool parts, including handles to be optionally formed as hollow to reduce weight and material needs, thus also reducing cost, as evidenced by Li, teaching that a hollow handle substantially reduces weight (paragraph 29).  Therefore, it further would have been obvious to one of ordinary skill in the art at the time the invention was made to optionally form the internal extension handle taught by Scott as a hollow handle, through the entire length thereof to optimize the weight and material reduction, as is known in the art to reduce weight, material and costs.  

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Ingwer et al. (2,850,930) in view of Scott (5,392,673) as applied to claim 18 and further in view of Wang (2013/0180367) and Harvey (2013/0327186).
Ingwer discloses the wrench and thumb wheel  (17) as discussed supra, but fails to disclose any specific structure for the thumb wheel.  Wang and Harvey both teach similar wrenches, also applying a user rotated threaded element (thumb wheel 26 of Wang, 40 of Harvey) to adjust the distance between the jaws in a similar manner as Ingwer, and both teach that the threaded portion is preferably double threaded (with threads offset by 180° and wrapped helically; paragraph 27 of Harvey), which will allow for faster movement of the jaws (more movement per rotation of the user rotated element; paragraph 27 of Harvey) and increased force applied between the jaws (paragraph 17 of Wang).  Therefore, it further would have been obvious to one of ordinary skill in the art to provide the thumb wheel of Ingwer with similar double-threads on the internal surface thereof for engaging the threads of the second jaw, to provide increased speed and force that a user may move the jaws via the thumb wheel.  Although the jaw adjustment mechanisms of Wang and Harvey are not identical to the mechanism of Ingwer, all three references rely on rotation of threaded parts to adjust jaw spacing, wherein the advantages taught by Wang and Harvey would obviously also be advantageous for different types of wrenches and would easily be applicable to the adjustment mechanism of Ingwer in a similar manner.  

Response to Arguments
Applicant's arguments filed 25 June 2020 have been fully considered but they are not persuasive.  The applicant first argues that the storage of the adjustment screw 52 of Seaver is not the same as securing an extension handle as claimed.  However, the extension screw of Seaver is does clearly extend the overall length of the handle and is inherently capable of being gripped by a user to function as an extension handle (capable of being gripped due to the external location of the head and physical structure allowing for grasping).  Thus, the structure disclosed by Seaver reads on the structure set forth in the claims.  The applicant then argues that Seaver does not show the stepped and unthreaded portions of the bore, suggesting that only the threads of the adjustment screw are shown.  However, Seaver clearly shows the adjustment screw only in phantom in Fig. 1, cited by the examiner, wherein the smooth (unthreaded) bore leading to the internally threaded portions of the bore are clearly shown as part of the bore, not the screw, and wherein the threaded portion of the bore. 
The applicant argues the rejection of claim 18, suggesting that the threaded collar (16) of Scott is not a bore extending through the handle, suggesting that the collar 16 is movable relative to the handle.  However, Scott discloses that the collar (16) is fixedly secured within the handle (Col. 3, lines 11-17), wherein the threaded interior of the sleeve 16 defines the stepped/threaded portion of the bore (remainder of opening within the handle reads on the bore) which is not threaded, and therefore reads on the claimed structure with the handle (13) received in the non-threaded portion before a threaded end portion (15) of the handle engages the step portion (16).  Further, the step portion (16) disclosed as integral in claim 28 is addressed above in the rejections.  The applicant then argues that the extension handle (13/14) of Scott is not an extension when received in the threaded/stepped portion because it is primarily within the handle (12).   However, even in the shorter stored position of Fig. 1, the grip (14) clearly extends the overall length of the handle (12) by extending therefrom, and thus, is considered to read on the extension handle as claimed.  On page 12 the applicant also argues that the collar (16) does not form a bore, which is previously addressed because the remainder of the open interior of the handle (12) does form a non-threaded bore. 
Regarding claim 24, the applicant argues that neither of the Seaver or Scott references disclose a pipe.  However, as set forth in the rejections, Scott does disclose that the grip (14) may alternatively be formed as a hollow dispensing handle (26 in Fig. 6), which is considered to read on a pipe (defined as “a hollow cylinder of metal, wood, or other material, used for the conveyance of water, gas, steam, petroleum, etc.”2, wherein the grip is clearly hollow, cylindrical and is used for the conveyance of powder; Col. 3, line 53-Col. 4, line 19 of Scott).  The entire extension handle to be a pipe, but only that it includes a pipe.  Thus, there is no requirement in the claims for the ¾ inch diameter pipe to be directly connected to the stepped/threaded portion or positioned within the handle tube as argued. The applicant also argues (page 14) that there is no explanation of how the extension handle of Scott may be applied to the base of Seaver without destroying the non-circular base to connect to a fixed base, as taught by Seaver.  However, the examiner does clearly disclose that the modification would replace the internally threaded portion (5) in the base of Seaver with an internal structure of handle (12) of Scott, which does not require any modification to the external non-circular configuration and therefore would still allow for the base mounting structure of Seaver. Finally, the examiner not only relies on the statement of official notice, which was not previously traversed, and therefore considered to be applicant admitted prior art in the previous six Office Actions, but the examiner also relies on the case-law cited in the rejection of claim 24 that it is obvious to vary sizes of the prior art, wherein, in the instant case, there would otherwise be no change in operation. 
The remainder of the arguments merely repeat arguments previously set forth and addressed immediately above and in the prior art rejections.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Martin (1,209,002), Haban (1,163,233), Wolfe (1,129,771), Bell (1,589,736), Snowdon (1,288,248), Fowble (1,380,052), Eifel (1,542,123), Peltcher (2,825,254), Dausey et al. .

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489.  The examiner can normally be reached on M/W/F 8-6, alternating T/Th 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN R MULLER/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        12 March 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Dictionary.com Unabridged Based on the Random House Unabridged Dictionary, © Random House, Inc. 2021
        2 Dictionary.com Unabridged Based on the Random House Unabridged Dictionary, © Random House, Inc. 2021